Van Brunt, P. J.
The relator was charged with neglect of duty and conduct unbecoming an officer, the specifications being that he was under the influence of liquor, and that he left his post without being relieved. Whether the evidence was sufficient to establish the latter specification or not, it is not necessary to discuss, as, if the former specification was established, the judgment of the commissioners must be affirmed. It is urged upon behalf of the relator that even if he was under the influence of liquor so that his face was red, his speech thick, his eyes inflamed, and although he had never been fully *875sober for several months, as was testified to by one of the witnesses, and so much .under the influence of liquor at the particular time that he was accused of neglect of duty, that he was unfit for duty, yet, no overt act of the relator except the mere fact of his being under the influence of liquor being proven, the charge of conduct unbecoming an officer was not made out. It does not seem to us that this point is well taken. The evidence tended to show that the relator was an habitual drinker; that he was more or less under the influence of drink all the time, which was a condition of things, if true, which should not be tolerated upon the police force. It is true that there was evidence which tended to contradict the evidence offered in support of the charge, but this was not so convincing that it would justify this court in reversing the decision of the commissioners. Upon the contrary, the weight of evidence seems to have been to the effect that the relator was so much under the influence of liquor as to be unfit for immediate active duty. The writ should be dismissed, with costs.
Bartlett, J., concurs.